Remark

Applicant’s Amendment filed on 02/15/2022 have been fully considered. Claims 1-9, 11-15, 17, 19 and 20 are allowed. 


Reasons for Allowance

Examiner has carefully reviewed the arguments presented in the submission dated 02/15/2022. The following is an examiner’s statement of reasons for allowance.  The claimed invention recites the following features and they are not found in the prior art:

Claim 1 of current application recites: “based at least on determining that the first file is to be represented as a stub file, calculating a second file-content hash from the updated file content of the first file; updating the stub data structure with the second file-content hash calculated from the updated file contents; and based on determining that the first file is to be represented as the stub file and further based on updating the stub data structure with the second file-content hash, deleting the updated file content of the first file from the local storage on the first client device.” 

Examiner is convinced that the prior art applied and/or of record, do not alone or in combination teach the claimed invention. 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/
Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154